—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Colar, J.), dated February 14, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In order to establish a prima facie case of negligence in a slip and fall case, a plaintiff must demonstrate that the defendant created the condition which caused the accident or had actual or constructive notice of it (see, Hollinger v Chestnut Ridge Racquet Corp., 227 AD2d 380; Kraemer v K-Mart Corp., 226 AD2d 590). After the defendant made out a prima facie case for summary judgment, the plaintiff’s submissions in opposition to the motion were inadequate to raise a triable issue of fact in this regard (see, Sapinkopf v Marriott Host, 224 AD2d 512; Calabrese v B.P.O. Elks Lodge # 744, 215 AD2d 345; Pizzi v Bradlee’s Div., 172 AD2d 504). The plaintiff’s contention that she should have been permitted to conduct further discovery is without merit (see, Mazzaferro v Barterama Corp., 218 AD2d 643; Jones v Gameray, 153 AD2d 550). Bracken, J. P., Copertino, Pizzuto and Altman, JJ., concur.